Slt-tS
                                ELECTRONIC RECORD




COA #      12-14-00027-CR                        OFFENSE:        31.03


           William Grant Dorsett v. The State
STYLE:     ofTexas                               COUNTY:         Henderson

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    173rd District Court


DATE: 3/31/2015                   Publish: NO    TC CASE #:      B-19,825




                        IN THE COURT OF CRIMINAL APPEALS


         William Grant Dorsett v. The State
STYLE:   ofTexas                                      CCA#:
                                                                     SI*-is
         APPELLANT*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       '//*/*
          JO/ZW^OtS'                                  SIGNED:                           PC:_

JUDGE:    f^cUM**^                                    PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD